Citation Nr: 0020933	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  00-04 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased evaluation for total left knee 
replacement, currently rated as 100 percent with a scheduled 
reduction to 30 percent, effective from September 2000.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from September 1967 to October 
1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision that assigned a 
100 percent evaluation for total left knee replacement, 
effective from July 16, 1999, and reduced the evaluation from 
100 to 30 percent, effective from September 2000.


REMAND

A review of the record shows that the veteran underwent left 
knee replacement at the VA Medical Center (VAMC) in 
Charleston, South Carolina on July 16, 1999.  The summary of 
this hospitalization is not in his claims folders.  A report 
of telephone contact between the veteran and a VA 
representative dated in August 2000 shows that the veteran 
was hospitalized in July 2000 at this VAMC for additional 
treatment of his left knee condition and that he would 
receive further surgery for this condition.  The reports of 
this VA treatment and the summary of his hospitalization for 
left knee surgery in July 1999 are relevant to the claim 
being considered in this appeal, and should be obtained.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The summary of the veteran's 
hospitalization for left knee surgery in 
July 1999 and reports of any treatment 
for the left knee condition since then 
should be obtained from the VAMC in 
Charleston, South Carolina for inclusion 
in the record.

2.  After the above development, the RO 
should review the claim for an increased 
evaluation for the total left knee 
replacement.  If action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to him and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




